Case 9:18-cr-80160-WPD Document 47 Entered on FLSD Docket 02/05/2021 Page 1 of 1




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                                         CASE NO. 18-80160-CR-DIMITROULEAS
  UNITED STATES OF AMERICA,

         Plaintiff,
  vs.

  RAUL GORRIN BELISARIO,

        Defendant.
  ___________________________________/

                         ORDER GRANTING MOTION TO WITHDRAW

         THIS MATTER came before the Court upon the Motion to Withdraw as Counsel for the

  United States (the “Motion”) [DE 46]. The Court has carefully reviewed the Motion, the docket,

  and is otherwise fully advised in the premises.

         Accordingly, it is hereby ORDERED AND ADJUDGED that the Motion [DE 46] is

  GRANTED. Assistant United States Attorney Nicole Grosnoff hereby relieved from further

  responsibilities with respect to representation of Plaintiffs. All further pleadings, orders, and other

  papers in this action shall be served upon remaining counsel of record.

         DONE AND ORDERED in Chambers at Fort Lauderdale, Broward County, Florida, this

  5th day of February, 2021.




  Copies furnished to:
  Counsel of record
